Citation Nr: 1033074	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-39 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals, left eye injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

An October 2006 rating decision denied the Veteran's claims for 
entitlement to service connection for residuals of right knee 
injury and residuals of left eye injury.  A November 2006 
statement which was attached to the Veteran's notice of 
disagreement indicated that the Veteran was no longer concerned 
with pursuing his left eye claim.  Then, in August 2007, the VA 
received a statement from the Veteran regarding his left eye 
claim and the Veteran's desire to pursue that claim.  In 
September 2007, the VA sent the Veteran a letter and explained 
that the appeal period had ended on his left eye claim.  

However, the Board notes that the September 2007 letter was in 
error, the Veteran had until October 2007 to file a timely appeal 
to the October 2006 rating decision which denied the Veteran's 
left eye claim.  Because the VA received correspondence from the 
Veteran, which can be construed as an NOD, in August 2007 and 
because the Veteran responded to the November 2008 statement of 
the case with a timely substantive appeal, the Board finds the 
appeal of the October 2006 rating decision properly before the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development is necessary in 
order to adjudicate this claim.  

In a December 2008 written statement, the Veteran indicated that 
he went to a VA examination on September 8, 2008.  The Veteran 
stated that this examination lead to another examination either 
later that month or the following month.  The Veteran's claims 
file only contains a VA examination report dated September 8, 
2008.  The claims file also contains a November 24, 2008, 
addendum opinion from the examiner.  However, this addendum does 
not appear to be a product of re-examination of the Veteran.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the RO must obtain all outstanding pertinent medical 
records and VA examination reports from the Kansas City VA 
medical center, (to specifically include the VA Heartland-West 
institution) following the procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding 
records of evaluation and/or treatment of the 
Veteran from the Kansas City VA medical 
center, to include the VA Heartland-West 
institution.  Specifically, VA examination 
reports dated in September and October 2008 
for the Veteran's left eye disability should 
be obtained, as well as any other outstanding 
VA treatment records.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim on appeal, in light of all 
pertinent evidence and legal authority.  If 
the determination remains adverse, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


